Appeal by the defendant from a judgment of the Supreme Court, Queens County (Lasak, J), rendered April 26, 2006, convicting him of attempted murder in the second degree, assault in the first degree, reckless endangerment in the first degree, criminal possession of a weapon in the second degree, and criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence is unpreserved for appellate review (see CPL 470.05 [2]; People v Gray, 86 NY2d 10, 19 [1995]). In any event, viewing the evidence in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see People v Lewis, 64 NY2d 1111, 1112 [1985]).
The defendant’s challenges to the prosecutor’s summation comments are unpreserved for appellate review (see CPL 470.05 [2]; People v Balls, 69 NY2d 641 [1986]) and, in any event, without merit. The defendant also failed to preserve for appellate review his claim that the Supreme Court improperly interfered with the examination of witnesses (see People v Charleston, 56 NY2d 886, 887 [1982]; People v Perez, 30 AD3d 542 [2006]; People v Bembury, 14 AD3d 575, 576 [2005]). In any event, the court’s participation was not improper (see People v Mills, 212 AD2d 550 [1995]).
*866Contrary to the defendant’s contention, the defense counsel provided meaningful representation (see People v Baldi, 54 NY2d 137, 147 [1981]). Florio, J.P., Fisher, Carni and McCarthy, JJ., concur.